Citation Nr: 0002489	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from September1950 to 
January 1952, and from January 1952, to February 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which confirmed the schedular 10 percent evaluations in 
effect for sinusitis and degenerative changes of the lumbar 
spine.  The veteran perfected a timely appeal to both of 
these issues.

This appeal also arises from a May 1994 rating action, which 
denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
The veteran perfected a timely appeal to that decision.

By a rating action dated in March 1999, the RO, in pertinent 
part, assigned a schedular 40 percent evaluation for 
degenerative changes of the lumbar spine.  The RO also 
granted service connection for a total disability rating for 
compensation purposes based on individual unemployability, 
effective in November 1995.  It is significant to note that 
this is considered to be a full grant of benefits sought on 
appeal for this issue.  Accordingly, the issues properly 
before the Board at this time are those listed on the title 
page of this decision.

The issue of entitlement to an increased rating for sinusitis 
is the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is productive of no 
more than severe limitation of motion of the lumbosacral 
spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107. That is, the Board 
finds that he has presented a claim, which is plausible. The 
Board is also satisfied that all relevant facts have been 
properly developed. No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. § 4.2.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The history of the veteran's service-connected low back 
disability may be briefly described.  Service medical records 
show that the veteran was treated on several occasions for 
low back complaints.  July 1973 X-rays of the lumbar spine 
revealed degenerative arthritic changes. 

In a rating action dated in April 1974, the RO granted 
service connection for arthritis involving multiple joints, 
and assigned a schedular 20 percent evaluation under the 
provisions of Diagnostic Code 5003 of the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

A Department of Veterans Affairs (VA) orthopedic examination 
was conducted in August 1991.  At that time, the veteran 
reported a history of multiple joint arthritis and pain.  He 
reported a history of pain in the lumbar midline area.  He 
also reported that he experienced radiation of pain down the 
posterior aspect of both thighs as far as the knees.  

The examination showed normal contours and normal range of 
motions of the cervical and dorsal spine.  The lumbar 
lordosis was slightly diminished.  Flexion of the lumbar 
spine was to 85 degrees.  Lateral flexion of the lumbar spine 
was to 20 degrees with no paravertebral muscle spasm or 
tenderness.  The diagnoses include arthritis of multiple 
joints 

By a rating action dated in October 1991, the RO, in 
pertinent part, determined that the veteran's service 
connected arthritis would be evaluated based on each joint 
involved.  The RO assigned 10 evaluation for degenerative 
changes of the lumbar spine. 

The report of a VA orthopedic examination performed in August 
1992 included a diagnosis of chronic back pain.  A VA 
examination was conducted in February 1994.  The diagnoses 
included osteoarthritis of the lumbosacral spine.  X-rays of 
the lumbar spine showed early to minimal degenerative 
disease.

A VA examination was performed in December 1996.  At that 
time the veteran complained of low back pain.  The diagnoses 
included degenerative joint disease and mild spondylosis of 
the lumbar spine. 

The veteran received intermittent treatment at a VA medical 
facility from 1991 to 1997 for several problems, to include 
low back pain.

A VA orthopedic examination was performed in April 1997.  At 
the time, the veteran reported that he inured his back while 
lifting an object in 1969 during active service.  He stated 
that he was placed in a hospital for a short period of time 
and was treated with physical therapy, exercise programs, 
heat applications, analgesics, and nonsteroidal anti-
flammatory drugs.  He also reported complaints of pain and 
decreased range of motion of the lower back.  He said that 
motion causes pain in his lower back and that he had pain 
down his left leg to his heel and his right side to his hip.  

The examination showed decreased range of motion secondary to 
pain.  There was good heel and toe raising.  There was no 
evidence of weakness in extensor hallucis longus or 
dorsiflexors of the ankles.  There was no evidence of reflex 
or motor deficits.  There was patch decreased sensation in 
the right and left leg primarily at the left L5 root and S1 
root on the left side and in the L4 root on the right side.  
There was no evidence of pressure abnormalities or fixed 
deformities.  Musculature of the back appeared normal.  His 
range of motion was markedly restricted with forward flexion 
of only 40 degrees.  Backward extension of the lumbar spine 
was to 10 degrees.  Lateral flexion of the lumbar spine was 
to 25 degrees on the left and right.  Rotation of the lumbar 
spine was to 20 degrees on the left and right.  There was 
evidence of pain on motion.  The diagnosis was degenerative 
arthritis of the lumbar spine with radiculitis.

The RO has assigned a 40 percent rating for the low back 
disability in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. part 4, 
Diagnostic Code 5292 (1999).

Diagnostic Code 5292 provides that a 40 percent evaluation 
will be assigned for severe limitation of motion of the 
lumbar segment of the spine.  This is the maximum evaluation 
assignable under this code.

Diagnostic Code 5295 provides that a 40 percent evaluation is 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in a standing 
position. A 40 percent evaluation is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion. This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle. The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289.

Lay statements describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

In this regard, the current medical evidence confirms that 
the low back disorder results in significant impairment.  
However, this fact has been included in the current 40 
percent rating, which contemplate severe limitation of motion 
and lumbosacral strain.  In order to obtain a higher 
schedular rating, the medical evidence must show ankylosis of 
the spine.  The recent examination showed no diagnosis of 
ankylosis and no evidence of any significant neurological 
problems, which are service connected.  Accordingly, it is 
the Board's judgment that a rating in excess of 40 percent is 
not warranted.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for the veteran's degenerative changes of the 
lumbar spine.  The evidence does not show that the degree of 
impairment resulting from the low back disability more nearly 
approximates the criteria for the next higher rating per 38 
C.F.R. § 4.7 (1999).  The Board is also satisfied that the 
current medical evidence reflects the degree of functional 
impairment resulting from the low back disability as 
contemplated in the DeLuca case.  Additionally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to an increased rating for degenerative changes 
of the lumbar spine is denied.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected sinusitis constitutes a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992). 

The veteran filed his claim for an increased rating 
evaluation prior to October 1996. Effective October 7, 1996, 
the general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

In April 1997, the veteran was given a VA respiratory 
examination.  At that time, the examiner concluded that the 
veteran had a diagnosis of chronic rhinosinusitis with a 
history of surgery to the right side, with most of the 
symptoms localized to the right, although he appeared to have 
bilateral sinus infections.

A review of the record reveals that the recent VA examination 
report does not address the frequency and severity of the 
annual episodes of sinusitis, which is now required under the 
revised rating criteria.  Accordingly, the Board is of the 
opinion that a contemporaneous examination is warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's service-
connected sinusitis.  The RO should then 
obtain all records, which are not on 
file.

3.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature and severity of his 
service-connected sinusitis.  The claims 
folder, to specifically include a copy of 
the changes to the respiratory system 
section of the rating schedule, effective 
October 7, 1996, and a copy of this 
Remand should be made available to the 
examiner for review before the 
examination.  All appropriate tests and 
special studies should be accomplished, 
and clinical findings should be reported 
in detail.  It is requested that the 
examiner obtain a detailed history 
regarding the frequency and severity of 
the veteran's sinusitis on a yearly 
basis.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet.App. 101 (1993).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



